UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A x Annual Report pursuant to Section 13 or 15 (d) of the Securities and Exchange Act of 1934 for the fiscal year ended December 31, 2009. o Transition Report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File # 0-32605 NEFFS BANCORP, INC. (Exact name of registrant as in its charter) Pennsylvania 23-2400383 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5629 Route 873, P.O. Box 10, Neffs, PA18065-0010 (Address of principal executive offices) Registrant’s telephone number including area code:610-767-3875 Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12 (g) of the Exchange Act: Common Stock, $1.00 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes o No x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of voting stock held by non-affiliates of the registrant is $38,815,345 as of June 30, 2009(1). The number of shares of the Issuer’s common stock, par value is $1.00 per share, outstanding as of March 22, 2010 was 183,016. DOCUMENTS INCORPORATED BY REFERENCE: Part II incorporates certain information by reference from the registrant’s Annual Report to Stockholders for the fiscal year ended December 31, 2009 (the “Annual Report”).Part III incorporates certain information by reference from the registrant’s Proxy Statement for the 2010 Annual Meeting of Stockholders. The aggregate dollar amount of the voting stock set forth equals the number of shares of the registrant’s Common Stock outstanding, reduced by the amount of Common Stock held by executive officers, directors and stockholders owning in excess of 10% of the registrant’s Common Stock, multiplied by the last sale price for the registrant’s Common Stock on June 30, 2009.The information provided shall in no way be construed as an admission that the officers, directors, or 10% stockholders in the registrant may be deemed an affiliate of the registrant or that such person is the beneficial owner of the shares reported as being held by him and any such inference is hereby disclaimed.The information provided herein is included solely for the record keeping purpose of the Securities and Exchange Commission. Explanatory Note Except as otherwise expressly set forth herein, all of the information in this Form 10-K/A is as of March 25, 2010, the date the Corporation filed the original Form 10-K with the SEC.This Form 10-K/A continues to speak as of the date of the original Form 10-K and does not reflect any subsequent information or events other than as expressly set forth otherwise in this Form 10-K/A.Accordingly, this Form 10-K/A should be read in conjunction with our filings made with the SEC subsequent to the filing of the original Form 10-K, including any amendments to those filings.Among other things, forward-looking statements made in the original Form 10-K have not been revised to reflect events, results or developments that occurred or facts that became known to us after the date of the original Form 10-K, other than this amendment. This Form 10-K/A is filed solely to provide an amendment to the signature page included in the Form 10-K filed on March 25, 2010.All other information contained in the original filed Form 10-K is unchanged and may be reviewed under the filing made on March 25, 2010. Signatures Pursuant to the requirements of Section 13 or 15 (d) of the Securities and Exchange Act of 1934, as amended, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Neffs Bancorp, Inc Date:January 11, 2011 By: /s/ John J. Remaley John J. Remaley President and Chief Executive Officer Pursuant to the requirement of the Securities and Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signatures Title Date /s/ John J. Remaley John J. Remaley President, Chief Executive Officer and Director January 11, 2011 /s/Kevin A. Schmidt Kevin A. Schmidt Vice President, Director and Principal Accounting Officer January 11, 2011 /s/Robert B. Heintzelman Robert B. Heintzelman Director
